PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/966,083
Filing Date: 30 Apr 2018
Appellant(s): Zebra Technologies Corporation



__________________
Elias V. Vargas
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 March 2022 appealing from the Office Action mailed 17 September 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 17 September 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8-9, and 16-17 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sorensen et al., US Patent Application Publication No.: 2017/0227629 A1, hereby Sorensen.
Regarding Claims 1, 9, and 17, Sorensen discloses a dimensioning system, method, and tangible machine-readable medium for dimensioning a moving freight in motion along a path, the dimensioning system (Figs. 2-6) comprising:
“a laser curtain system (Fig. 2-6, elements 201-204 and paragraph [0048], disclosing each scanner includes a laser transmitter operating as an illumination device, in which the sweep of the light beam defines a plane; see also paragraph [0053]) comprising: 
a plurality of laser line generators, each configured to emit coplanar laser beams forming a laser curtain, the laser curtain oriented perpendicular to the floor and angled towards the direction of the path of the moving freight (Figs. 2-6, elements 201-204 and 209, and paragraph [0048], disclosing an object carried by a moving forklift vehicle, further disclosing each scanner includes a laser transmitter operating as an illumination device, in which the sweep of the light beams defines a plane, and further visually disclosing the laser curtain is perpendicular to the floor and angled with respect to the measurement area (Figs. 2-6, and elements 201-203 and 205-206); see also paragraphs [0054] and [0082], disclosing “the forklift vehicle 208 is free to move in any direction within an angle of about +/-25 degrees with respect to a central line 206” and “[t]he correction factor takes into account a deviation of the forklift vehicle's movement from a direction along central line 206 under an angle taken into consideration”; see also paragraph [0053]; see also Figs. 7-8); 
a camera configured to capture a series of two-dimensional images of the moving freight as the moving freight passes through the laser curtain (Figs. 2-6, elements 201-204 and 209, and paragraph [0048], disclosing each scanner includes a laser transmitter operating as an illumination device and a photodetector operating as a receiving device; Fig. 7, and paragraphs [0072]-[0074], disclosing first and second scanners (Figs. 2-6, elements 201-202) initiate a scan cycle (2D images) to capture the dimensions of the object, and as the object moves between the first and third scanner (Figs. 2-6, elements 201-203), scan images are captured (2D images); see also Fig. 8, and paragraph [0082]); and 
a positioning sensor configured to detect a position and orientation of the moving freight at times corresponding to each two-dimensional image (Figs. 2-6, elements 201-204 and 209, and paragraph [0048], disclosing each scanner includes a laser transmitter operating as an illumination device and a photodetector operating as a receiving device; Fig. 7, steps 707-709, paragraphs [0072]-[0075], disclosing third and fourth scanners (elements 203-204) that measure speed and direction of the object and height and tilt of the object; see also Fig. 8, steps 805-808 and paragraph [0082]; see also paragraphs [0054] and [0082], disclosing “the forklift vehicle 208 is free to move in any direction within an angle of about +/-25 degrees with respect to a central line 206” and “[t]he correction factor takes into account a deviation of the forklift vehicle's movement from a direction along central line 206 under an angle taken into consideration”; examiner notes that, at minimum, the captured speed, movement, and deviation from the central line indicate the position and orientation at the time of capture); 
memory configured to store computer executable instructions (Figs. 7-8, and paragraphs [0020], [0048], [0063], [0073], and [0082], disclosing the scanners comprise a processor for performing scanning, calculating/computing, and storing; examiner notes here that since the processor performs storing, memory is necessitated by the performed storing and thereby taught by Sorensen; see also Figs. 2-6); and 
a processor configured to interface with the laser curtain system and the memory, and configured to execute the computer executable instructions to cause the processor (Figs. 7-8, and paragraphs [0020], [0048], [0063], [0073], and [0082], disclosing the scanners comprise a processor for performing scanning, calculating/computing, and storing; examiner notes here that since the processor performs storing, memory is necessitated by the performed storing and thereby taught by Sorensen; see also Figs. 2-6) to: 
based at least in part on the appearance of laser light in each of the each two-dimensional images, correlate each successive two-dimensional image of the moving freight with each position and orientation of the moving freight to obtain a composite three-dimensional shape of the moving freight (Figs. 2-6, elements 201-204 and 209, and paragraph [0048], disclosing each scanner includes a laser transmitter operating as an illumination device and a photodetector operating as a receiving device; Fig. 7, steps 707-709, paragraphs [0072]-[0075], disclosing the scan images are correlated to provide the speed and direction of the moving forklift; see also Fig. 8, steps 805-808 and paragraph [0082]; see also paragraphs [0053]-[0054] and [0082], disclosing the first and second scanners (Figs. 2-6, elements 201-202) “detect the dimensions and provide a three dimensional image of the object 209 that is transported by the forklift vehicle 208 in the area of measurement 205,” “the forklift vehicle 208 is free to move in any direction within an angle of about +/-25 degrees with respect to a central line 206,” and “[t]he correction factor takes into account a deviation of the forklift vehicle's movement from a direction along central line 206 under an angle taken into consideration”; examiner notes that, at minimum, the captured speed, movement, and deviation from the central line indicate the position and orientation at the time of capture); and 
process (Figs. 7-8, and paragraphs [0020], [0048], [0063], [0073], and [0082], disclosing the scanners comprise a processor for performing scanning, calculating/computing, and storing; see also Figs. 2-6) the composite three-dimensional shape of the moving freight to dimension the moving freight (Figs. 2-6, elements 201-204 and 209, and paragraph [0048], disclosing each scanner includes a laser transmitter operating as an illumination device and a photodetector operating as a receiving device; Fig. 7, step 710, and paragraph [0076], and Fig. 8, step 808, and paragraph [0082], disclosing determining the final dimensions of the object; see also paragraphs [0053]-[0054] and [0082], disclosing the first and second scanners (Figs. 2-6, elements 201-202) “detect the dimensions and provide a three dimensional image of the object 209 that is transported by the forklift vehicle 208 in the area of measurement 205,” “the forklift vehicle 208 is free to move in any direction within an angle of about +/-25 degrees with respect to a central line 206,” and “[t]he correction factor takes into account a deviation of the forklift vehicle's movement from a direction along central line 206 under an angle taken into consideration”; examiner notes that, at minimum, the captured speed, movement, and deviation from the central line indicate the position and orientation at the time of capture).”
Regarding Claims 8 and 16, Sorensen discloses:
“wherein the laser curtain is angled at an angle between 30 degrees and 60 degrees (paragraph [0050], disclosing the scanners (Figs. 2-6, elements 201-203) may be arranged at an angle between 30-40 degrees), inclusive, to the direction of the path of the moving freight (Figs. 2-6, elements 201-204 and 209, and paragraph [0048], disclosing an object carried by a moving forklift vehicle, further disclosing each scanner includes a laser transmitter operating as an illumination device, in which the sweep of the light beams defines a plane, and further visually disclosing the laser curtain is perpendicular to the floor and angled with respect to the measurement area (Figs. 2-6, and elements 201-203 and 205-206); see also paragraphs [0054] and [0082], disclosing “the forklift vehicle 208 is free to move in any direction within an angle of about +/-25 degrees with respect to a central line 206” and “[t]he correction factor takes into account a deviation of the forklift vehicle's movement from a direction along central line 206 under an angle taken into consideration”; see also paragraph [0053]; see also Figs. 7-8).”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 15 are is rejected under 35 U.S.C. 103 as being unpatentable over Sorensen. Although the invention is not identically disclosed or described as set forth in 35 U.S.C. 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a designer having ordinary skill in the art to which the claimed invention pertains, the invention is not patentable.
Sorensen discloses the invention substantially as claimed. Regarding Claims 7 and 15, Sorensen discloses:
“wherein the laser curtain is angled at a 45-degree angle (paragraph [0050], disclosing the scanners (Figs. 2-6, elements 201-203) may be arranged at an angle between 0-60 or 30-40 degrees) to the direction of the path of the moving freight (Figs. 2-6, elements 201-204 and 209, and paragraph [0048], disclosing an object carried by a moving forklift vehicle, further disclosing each scanner includes a laser transmitter operating as an illumination device, in which the sweep of the light beams defines a plane, and further visually disclosing the laser curtain is perpendicular to the floor and angled with respect to the measurement area (Figs. 2-6, and elements 201-203 and 205-206); see also paragraphs [0054] and [0082], disclosing “the forklift vehicle 208 is free to move in any direction within an angle of about +/-25 degrees with respect to a central line 206” and “[t]he correction factor takes into account a deviation of the forklift vehicle's movement from a direction along central line 206 under an angle taken into consideration”; see also paragraph [0053]; see also Figs. 7-8).”
Although the prior art does not expressly disclose the claimed angle of 45 degrees, it is well within the level of ordinary skill to utilize any user-definable and reasonable angle, such as 45 degrees, based on the known positions of and distances between the laser, camera, and object, in order to result in adequately tracking, with a precise field of view, the forklift vehicle (carrying the object) that is free to move in any direction of about +/-25 degrees with respect to a central line and at any reasonable speed within the area of measurement while measurements are being carried out (as seen in Sorensen, Figs. 2-6, and paragraphs [0050], [0053]-[0054], and [0056]), and which is overall within the teachings of Sorensen (OFFICIAL NOTICE).
Claim Rejections - 35 USC § 103
Claims 3-4, 11-12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen, in view of Sullivan et al., US Patent Application Publication No.: 2018/0121864 A1, hereby Sullivan.
Regarding Claims 3-4, 11-12, and 19, although Sorensen does not expressly disclose the claimed image comparison, identification of anomalies, determination of damage, and indication of damage, Sullivan does expressly disclose the following:
“compare the composite three-dimensional shape of the moving freight to an expected three-dimensional shape of the moving freight (Fig. 4, and paragraphs [0031] and [0059]-[0061]); 
identify one or more anomalies in the composite-three dimensional shape of the moving freight compared to the expected three-dimensional shape of the moving freight (Fig. 4, and paragraphs [0031] and [0059]-[0061]); and 
determine [and generate an indication], based on the identified anomalies, that the moving freight is damaged (Fig. 4, and paragraphs [0031] and [0059]-[0061]).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Sorensen and Sullivan, to modify a dimensional system, method, and tangible machine-readable medium for dimensioning a moving freight in motion along a path of Sorensen to use the claimed image comparison, identification of anomalies, determination of damage, and indication of damage as in Sullivan. The motivation for doing so would have been to create the advantage of accurately determining varying levels of damage of an inspected freight (see Sullivan, Fig. 4, and paragraphs [0031] and [0059]-[0061]).
Claim Rejections - 35 USC § 103
Claims 2, 10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen, in view of MacNamara et al., EP 2439487 A1 (English Translation provided cited in PTO-892), hereby MacNamara, and in further view of Minami et al., US Patent Application Publication No.: 2018/0288355 A1, hereby Minami.
Regarding Claims 2, 10, and 18, although Sorensen does not expressly disclose the claimed volume of the moving freight, MacNamara does expressly disclose the following:
“determine, based on the dimensions of the moving freight, a volume of the moving freight (Fig. 5, element 22, and Figs. 7, and 11, and paragraphs [0024]-[0025], [0029]-[0030], [0038]-[0041], [0050], and [0055]-[0057], disclosing a volume determination unit to determine a volume of the pallet; Figs. 1-2); . . .”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Sorensen and MacNamara (hereby Sorensen-MacNamara), to modify a dimensional system, method, and tangible machine-readable medium for dimensioning a moving freight in motion along a path of Sorensen to use the claimed volume of the moving freight as in MacNamara. The motivation for doing so would have been to create the advantage of not only properly determining the volume of the pallet during transit but also to manage damage, incorrect stacking, changes causing protruding, and theft control (see MacNamara, paragraphs [0025] and [0056]).
However, although Sorensen-MacNamara does not expressly disclose the claimed shipping price and charge associated with the volume of the moving freight, Minami does expressly disclose the following:
“. . . ; 
calculate, based on the volume of the moving freight, a shipping price for the moving freight (Figs. 3, 5, and 18-19, and paragraphs [0038]-[0039], [0043], [0084]-[0085], and Table II, disclosing a dimension extractable object comprises image data, including 3D model files, and further disclosing utilizing transactional metadata associated with a dimensional extractable object, such as min/max cost for shipping and accuracy specifications, for the purposes of e-commerce applications between a buyer and supplier); and 
charge the shipping price for the moving freight to a customer associated with the moving freight (Figs. 3, 5, and 18-19, and paragraphs [0038]-[0039], [0043], [0084]-[0085], and Table II, disclosing a dimension extractable object comprises image data, including 3D model files, and further disclosing utilizing transactional metadata associated with a dimensional extractable object, such as min/max cost for shipping and accuracy specifications, for the purposes of e-commerce applications between a buyer and supplier).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Sorensen-MacNamara and Minami, to modify a dimensional system, method, and tangible machine-readable medium for dimensioning a moving freight in motion along a path of Sorensen-MacNamara to use the claimed shipping price and charge associated with the volume of the moving freight as in Minami. The motivation for doing so would have been to create the advantage of providing more details that can be exchanged as part of an e-commerce transaction (see Minami, Figs. 3, 5, and 18-19, and paragraphs [0008]-[0009], [0038]-[0039], [0043], [0084]-[0085], and Table II).
Claim Rejections - 35 USC § 103
Claims 5-6, 13-14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sorensen and Minami (hereby Sorensen-Minami), and in further view of Bonner et al., US Patent No.: 7,137,556 B1, hereby Bonner.
Regarding Claims 5-6, 13-14, and 20, Sorensen-Minami discloses:
“compare (Minami, Figs. 3, 5, and paragraphs [0038]-[0039], [0043], [0084]-[0085], and Table II, disclosing a dimension extractable object comprises image data, including 3D model files, and further disclosing utilizing transactional metadata associated with a dimensional extractable object, such as min/max cost for shipping and accuracy specifications, for the purposes of e-commerce applications between a buyer and supplier; Fig. 18-19, and paragraphs [0086]-[0091], disclosing comparing an original dimension extractable object with a modified dimension extractable object, and based on differences in the comparison, determining and indicating adjusted cost to a buyer) the composite three-dimensional shape of the moving freight (Sorensen, Figs. 2-6, elements 201-204 and 209, and paragraph [0048], disclosing each scanner includes a laser transmitter operating as an illumination device and a photodetector operating as a receiving device; Fig. 7, step 710, and paragraph [0076], and Fig. 8, step 808, and paragraph [0082], disclosing determining the final dimensions of the object; see also paragraphs [0053]-[0054]) to an expected three-dimensional shape of the moving freight (Minami, Figs. 3, 5, and paragraphs [0038]-[0039], [0043], [0084]-[0085], and Table II, disclosing a dimension extractable object comprises image data, including 3D model files, and further disclosing utilizing transactional metadata associated with a dimensional extractable object, such as min/max cost for shipping and accuracy specifications, for the purposes of e-commerce applications between a buyer and supplier; Fig. 18-19, and paragraphs [0086]-[0091], disclosing comparing an original dimension extractable object with a modified dimension extractable object, and based on differences in the comparison, determining and indicating adjusted cost to a buyer; examiner notes that Minami clearly shows price modification is necessary based on the dimension extractable object and metadata, in which such modification is essential to know for providing accurate transactions); and 
determine, based on the comparison, that the moving freight (Sorensen, Figs. 2-6; Fig. 7, step 710; Fig. 8, element 808) has a greater [smaller] . . . than expected (Minami, Figs. 3, 5, and paragraphs [0038]-[0039], [0043], [0084]-[0085], and Table II, disclosing a dimension extractable object comprises image data, including 3D model files, and further disclosing utilizing transactional metadata associated with a dimensional extractable object, such as min/max cost for shipping and accuracy specifications, for the purposes of e-commerce applications between a buyer and supplier; Fig. 18-19, and paragraphs [0086]-[0091], disclosing comparing an original dimension extractable object with a modified dimension extractable object, and based on differences in the comparison, determining and indicating adjusted cost to a buyer; examiner notes that Minami clearly shows price modification is necessary based on the dimension extractable object and metadata, in which such modification is essential to know for providing accurate transactions); and 
generate, based on determining that the moving freight (Sorensen, Figs. 2-6; Fig. 7, step 710; Fig. 8, element 808) has a larger [smaller] . . . than expected, an indication that a customer associated with the moving freight (Sorensen, Figs. 2-6; Fig. 7, step 710; Fig. 8, element 808) has been undercharged [overcharged] for shipping the freight (Minami, Figs. 3, 5, and paragraphs [0038]-[0039], [0043], [0084]-[0085], and Table II, disclosing a dimension extractable object comprises image data, including 3D model files, and further disclosing utilizing transactional metadata associated with a dimensional extractable object, such as min/max cost for shipping and accuracy specifications, for the purposes of e-commerce applications between a buyer and supplier; Fig. 18-19, and paragraphs [0086]-[0091], disclosing comparing an original dimension extractable object with a modified dimension extractable object, and based on differences in the comparison, determining and indicating adjusted cost to a buyer; examiner notes that Minami clearly shows price modification is necessary based on the dimension extractable object and metadata, in which such modification is essential to know for providing accurate transactions).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Sorensen-Minami, to modify a dimensional system, method, and tangible machine-readable medium for dimensioning a moving freight in motion along a path of Sorensen to use the claimed comparison and modification of price and indication based on dimensional data as in Minami. The motivation for doing so would have been to create the advantage of considerably improving and facilitating e-commerce (see Minami, Figs. 3, 5, and paragraphs [0038]-[0039], [0043], [0084]-[0085], and Table II; Fig. 18-19, and paragraphs [0086]-[0091]).
However, although Sorensen-Minami does not expressly disclose the claimed type of charge based on dimensional comparison, Bonner does expressly disclose the following:
“compare the composite three-dimensional shape of the moving freight to an expected three-dimensional shape of the moving freight (col. 2, lines 36-48, and col. 11, lines 27-59, disclosing a comparison of image and dimensional information by generating a low dimensional confidence score in order to prevent overcharging; examiner notes that Bonner clearly shows potential overcharge, whereby if a low dimensional confidence score can be calculated for an overcharge based on dimensional data, an undercharge can equally be calculated based on dimensional data, thereby correcting for both under/overcharges); and 
determine, based on the comparison, that the moving freight has a greater [smaller] volume than expected (col. 2, lines 36-48, and col. 11, lines 27-59, disclosing a comparison of image and dimensional information by generating a low dimensional confidence score in order to prevent overcharging; examiner notes that Bonner clearly shows potential overcharge, whereby if a low dimensional confidence score can be calculated for an overcharge based on dimensional data, an undercharge can equally be calculated based on dimensional data, thereby correcting for both under/overcharges); and 
generate, based on determining that the moving freight has a larger [smaller] volume than expected, an indication that a customer associated with the moving freight has been undercharged [overcharged] for shipping the freight (col. 2, lines 36-48, and col. 11, lines 27-59, disclosing a comparison of image and dimensional information by generating a low dimensional confidence score in order to prevent overcharging; examiner notes that Bonner clearly shows potential overcharge, whereby if a low dimensional confidence score can be calculated for an overcharge based on dimensional data, an undercharge can equally be calculated based on dimensional data, thereby correcting for both under/overcharges).”
Accordingly, before the effective filing date, it would have been obvious to one of ordinary skill in the art, having the teachings of Sorensen-Minami and Bonner, to modify a dimensional system, method, and tangible machine-readable medium for dimensioning a moving freight in motion along a path of Sorensen-Minami to use the claimed type of charge based on dimensional comparison as in Bonner. The motivation for doing so would have been to create the advantage of precisely recovering revenue (see Bonner, col. 2, lines 36-48, and col. 11, lines 27-59).


(2) Response to Argument
1.	On pages 11-15 of the Appellant’s arguments, regarding Claims 1, 9, and 17, the Appellant argues that Sorensen (US 2017/0227629 A1) does not disclose “the laser curtain [being] oriented perpendicular to the floor and angled towards the direction of the path of the moving freight”. Appellant additionally argues that “[w]hile Sorensen discloses that the ‘first scanner 201, second scanner 202 and third scanner 203 are arranged at an angle of preferably in the range of 0 degrees to 60 degrees,’ this angle refers an angle ‘preferably between 30 to 40 degrees, from a ceiling 218 (Fig. 4) of the area of measurement 205’ (e.g., a vertical orientation of the scanners 201-203). . . See Sorensen at paragraph 50. As such, one of ordinary skill in the art would understand that each of the first scanner 201 and the second scanner 202 are vertically oriented with respect to the ceiling 218 to emit laser beams forming a plane that is perpendicular to each of the area of measurement 205, the central line 206 and the forklift vehicle 208 transporting the object 209. Additionally, one of ordinary skill in the art would also understand that the forklift vehicle 208 can independently deviate from the central line 206 within an angle of about +/- 25 degrees while the formed plane remains perpendicular to each of the area of measurement 205, the central line 206 and the forklift vehicle 208 transporting the object 209. Therefore, Sorensen cannot disclose the “laser curtain” of claim 1 because the scanners 201-204 of Sorensen emit a sweep of light beams forming a plane perpendicular to each of the area of measurement 205, the central line 206 and the forklift vehicle 208 transporting the object 209.”
	In response to the Appellant’s argument, the examiner respectfully disagrees. Figs. 2 and 4-6 clearly and visually disclose scanners, such as first, second, and third scanners (elements 201, 202, and 203), which each include a laser transmitter and photodetector, providing a plane of lasers projected out toward a moving object, perpendicular to the floor, and angled toward the direction of the path of the moving object. When the moving object passes, the differential position can provide data to calculate the height and/or dimension of the object as it moves; Figs. 2-6 show that the X- and Y-directions change as the object moves (see Sorensen, Figs. 2-6, elements 201-204 and 209, and paragraph [0048], disclosing an object carried by a moving forklift vehicle, further disclosing each scanner includes a laser transmitter operating as an illumination device, in which the sweep of the light beams defines a plane, and further visually disclosing the laser curtain is perpendicular to the floor and angled with respect to the measurement area (Figs. 2-6, and elements 201-203 and 205-206); see also paragraphs [0054] and [0082], disclosing “the forklift vehicle 208 is free to move in any direction within an angle of about +/-25 degrees with respect to a central line 206” and “[t]he correction factor takes into account a deviation of the forklift vehicle's movement from a direction along central line 206 under an angle taken into consideration”; see also paragraph [0053]; see also Figs. 7-8). 
Moreover, as pointed out by Appellant, although paragraph [0050] discloses the scanners are arranged at an angle of preferably in the range of 0 degrees to 60 degrees, preferably between 30 to 40 degrees, from a ceiling 218 (FIG. 4) of the area of measurement, the claim language does not exclude this teaching, as Figs. 2 and 4-6 visibly disclose the laser curtain being oriented perpendicular to the floor and angled towards the direction of the path of the moving freight, as elaborated above. Therefore, Sorensen visibly and clearly discloses the argued limitation.
	In response to the Appellant’s argument above, the examiner’s rationale applies equally as well to dependent Claims 8 and 16.

2.	On pages 15-17 of the Appellant’s arguments, regarding Claims 1, 9, and 17, the Appellant argues that Sorensen does not disclose “a camera configured to capture a series of two-dimensional images of the moving freight … [having an] appearance of laser light in each of the each two-dimensional images”. Appellant additionally argues that “the first scanner 201 and the second scanner 202 of Sorensen operate by computing time of flight of emitted lasers and providing depth data for the object. Thus, at best, the 2D scan images of Sorensen provide depth data for the object. In [contrast], claim 1 recites that the two-dimensional images include the ‘appearance of laser light.’ That is, the two-dimensional images include representations of the visual appearance of the laser light, such as color data of the laser light, rather than the depth data. Sorensen does not disclose, teach, or suggest that the first scanner 201 and the second scanner 202 capture any visual features or data, and in particular the ‘appearance of laser light’ as required in claim 1. Further, Sorensen does not disclose, teach or suggest any other camera or image sensor which may capture two-dimensional images including the appearance of the laser light.”
In response to the Appellant’s argument, the examiner respectfully disagrees. In examiner’s opinion, the argued claim language of “the appearance of laser light” is not as narrowly construed as the Appellant’s argument. In other words, the argued claim language does not require color data of the laser light, but rather, at minimum, the appearance of laser light, which can merely mean received laser light. In this case, paragraph [0048] discloses the photodetector receives light, in which received light is the appearance of laser light. Additionally, paragraph [0053] discloses “[a]ll the four preferably identical scanners are configured with laser diodes to emit modulated laser beams in the visible spectrum.” (see Sorensen, Figs. 2-6, elements 201-204 and 209, and paragraph [0048], disclosing each scanner includes a laser transmitter operating as an illumination device and a photodetector operating as a receiving device; Fig. 7, and paragraphs [0072]-[0074], disclosing first and second scanners (Figs. 2-6, elements 201-202) initiate a scan cycle (2D images) to capture the dimensions of the object, and as the object moves between the first and third scanner (Figs. 2-6, elements 201-203), scan images are captured (2D images); see also paragraphs [0053]-[0054]; see also Fig. 8, and paragraph [0082]). Therefore, Sorensen does expressly disclose the argued limitation.

3.	On pages 17-19 of the Appellant’s arguments, regarding Claims 1, 9, and 17, the Appellant argues that Sorensen does not disclose “based at least in part on the appearance of laser light in each of the two-dimensional images, correlat[ing] each successive two-dimensional image of the moving freight with each position and orientation of the moving freight to obtain a composite three-dimensional shape of the moving freight”. Appellant further argues “the cited portions of Sorensen merely disclose that the first scanner 201 and the second scanner 202 detect and determine objection dimensions, the third scanner 203 detects and determines object speed and direction, and the fourth scanner 204 detects and determines object height and tilt. Therefore, Sorensen does not disclose ‘based at least in part on the appearance of laser light in each of the each two-dimensional images, correlat[ing] each successive two-dimensional image of the moving freight with each position and orientation of the moving freight to obtain a composite three-dimensional shape of the moving freight’ as required in claim 1. . . . Thus, Sorensen utilizes time of flight of laser beams and the resulting computed depth measurements to obtain distance measurements and known distances between scanners to obtain time shift measurements. Further, in Sorensen, the correlating means correlates an operation of scanners which clearly relates to the calculation of the time of flight for light beams to travel to and from the object. . . . Indeed, Sorensen does not disclose, teach or suggest that the correlation may be performed based on data other than the time of flight operation of the scanners 201-204 or the distance between the scanners 201-204. Since the first scanner 201 and the second scanner 202 of Sorensen do not ‘capture a series of two-dimensional images of the moving freight ... [having an] appearance of laser light in each of the each two-dimensional images,’ Sorensen clearly cannot perform the claimed ‘correlation’ where the correlation is ‘based at least in part on the appearance of laser light in each of the each two-dimensional images.’”
In response to the Appellant’s argument, the examiner respectfully disagrees. The examiner’s rationale in point “2.” above regarding “the appearance of laser light” applies equally as well here. Furthermore, the claim recites the language “at least in part on the appearance of laser light” (emphasis added). Moreover, the claim language does not specifically elaborate or define the type of correlation and certainly does not exclude time of flight operations. As such, paragraph [0074] of Sorensen discloses first and second scanners initiate a scan cycle to capture dimensions of the object, and as the object moves between first and third scanners, scan images are captured by first and third scanners and correlated to determine time shift of moving forklift vehicle (i.e., correlating means provide the speed and direction of the moving forklift vehicle). 
Moreover, Sorensen provides additional scanners to obtain additional information when correlating and generating 3D images; see paragraphs [0053]-[0054], [0074], and [0082], in which all four scanners are used to determine the final dimensions of the three-dimensional image of object on the forklift vehicle. Specifically, paragraph [0082] further discloses scan image data from the third scanner (which essentially includes the correlation data) and the fourth scanner provide a correction factor to determine the final dimensions of the object while it is in motion on the forklift vehicle. (See Sorensen, Figs. 2-6, elements 201-204 and 209, and paragraph [0048], disclosing each scanner includes a laser transmitter operating as an illumination device and a photodetector operating as a receiving device; Fig. 7, steps 707-709, paragraphs [0072]-[0075], disclosing the scan images are correlated to provide the speed and direction of the moving forklift; see also Fig. 8, steps 805-808 and paragraph [0082]; see also paragraphs [0053]-[0054] and [0082], disclosing the first and second scanners (Figs. 2-6, elements 201-202) “detect the dimensions and provide a three dimensional image of the object 209 that is transported by the forklift vehicle 208 in the area of measurement 205,” “the forklift vehicle 208 is free to move in any direction within an angle of about +/-25 degrees with respect to a central line 206,” and “[t]he correction factor takes into account a deviation of the forklift vehicle's movement from a direction along central line 206 under an angle taken into consideration”; examiner notes that, at minimum, the captured speed, movement, and deviation from the central line indicate the position and orientation at the time of capture). Therefore, in examiner’s opinion, Sorensen does expressly disclose the argued limitation.

4.	In response to the Appellant’s arguments, as there are no specific arguments raised with respect to dependent Claims 2-7, 10-15, and 18-20, the examiner’s rationales above apply equally as well here.


For the above reasons, it is believed that the rejections should be sustained.


Respectfully submitted,

/KATHLEEN M WALSH/Examiner, Art Unit 2482                                                                                                                                                                                                        

Conferees:

/BEHROOZ M SENFI/
Primary Examiner, Art Unit 2482                                                                                                                                                                                                

/CHRISTOPHER S KELLEY/Supervisory Patent Examiner, Art Unit 2482                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.